Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

             Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-17 in the reply filed on 4/27/21 is acknowledged. Claims 18-25 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. 

Oath/Declaration
	Oath/Declaration filed on 3/16/18 has been considered.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 8/28/19; 3/21/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wojnowski et al. (U.S. Patent Publication No. 2017/0271260).
	Referring to figures 1-14, Wojnowski et al. teaches a microelectronic package structure, comprising: 
	a substrate including a dielectric material (28), the substrate having a first side and a second side (16, see figure 4);  
	a conductive trace (12) located within the dielectric material (28, see figure 4);  
	a first layer (18.1) on a first side of the conductive trace (12), wherein the first layer comprises a magnetic material, and wherein a sidewall of the first layer is adjacent the dielectric material (see figures 4, 8, paragraph# 58);  and 
	a second layer (18.2) on a second side of the conductive trace, wherein the second layer comprises the magnetic material, and wherein a sidewall of the second layer is adjacent the dielectric material (see figures 4, 8, paragraphs# 58). 
 	 Regarding to claim 6, the magnetic material comprises a portion of an embedded inductor structure (see figure figures 4-10, paragraphs# 33-38). 

 	Regarding to claim 8, the first side of the substrate includes a die (10) electrically coupled thereto (see figures 4, 14). 
 	Regarding to claim 9, the substrate comprises a printed circuit board (PCB) (16), and the die comprises a memory die (see paragraph# 36). 
 	Claim 10-11, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by YUN et al. (U.S. Patent Publication No. 2017/0140862).
YUN et al. teaches a microelectronic package structure comprising: 
	a substrate (302/402, figures 3-4);
	a core located within the substrate, wherein the core includes a first side and a 
second side (see paragraph# 43, figure 3);  
	a via (412) extending through at least a portion of the core (see figure 4c;  
	a magnetic material (430, see figure 4C, paragraph# 44) on a sidewall of the via;  and 
	a conductive material (420/422) on the magnetic material (see figure 4C, paragraph#45). 
 	Regarding to claim 11, the magnetic material comprises an electroplated magnetic material, wherein the electroplated magnetic material comprises one or more of iron, nickel, cobalt, molybdenum, and combinations thereof (see paragraph# 47). With regard to the term “electroplated the magnetic material” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 	Regarding to claim 13, wherein at least a portion of one of the first surface or the second surface of the core comprises the magnetic material adjacent the via (430, see figure 4C). 
 	Regarding to claim 15, wherein a first surface and a second surface of the via is free of the magnetic material (see figure 4C, the top and the bottom of the via is free of magnetic material). 
 	Regarding to claim 16, the via (412) comprises a plated through hole. With regard to the term “plated the magnetic material” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski et al. (U.S. Patent Publication No. 2017/0271260) as applied to claims 1, 6-9 above in view of Gardner et al. (U.S. Patent Publication No. 2009/0166804).
Wojnowski et al. teaches a semiconductor device having a conductive and magnetic material. 
However, the reference does not clearly teach a seed layer is between the first layer and the conductive trace, wherein the seed layer comprises one or more of copper, titanium, nickel, and alloys thereof and the seed layer comprises a thickness of between about 50 nm to about 5 microns. 
Gardner et al. teaches a seed layer (112) is between the first layer and the conductive trace, wherein the seed layer comprises one or more of copper, titanium, nickel, and alloys thereof (see paragraphs# 11-13, meeting claim 2) and the seed layer comprises a thickness of between about 50 nm to about 5 microns (see paragraph# 12, meeting claim 3). 
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski et al. (U.S. Patent Publication No. 2017/0271260) as applied to claims 1, 6-9 above in view of Jiang et al. (U.S. Patent No. 9,245,835).
Wojnowski et al. teaches a semiconductor device. 
	However, the reference does not clearly teach the second layer is between the conductive trace and a solder ball, wherein the solder ball is at least partially on one of the first or the second surfaces of the substrate. 
	Jiang et al. teaches the second layer is between the conductive trace and a solder ball (111), wherein the solder ball is at least partially on one of the first or the second surfaces of the substrate (see figure 2). 
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the second layer is between the conductive trace and a solder ball, wherein the solder ball is at least partially on one of the first or the second surfaces of the substrate in Wojnowski et al. as taught by Jiang et al. because the process is known in the semiconductor art to provide contact between chip package and printed circuit board.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski et al. (U.S. Patent Publication No. 2017/0271260) as applied to claims 1, 6-9 above in view of YUN et al. (U.S. Patent Publication No. 2017/0140862).
Wojnowski et al. teaches a semiconductor device. 
	However, the reference does not teach the substrate comprises a portion of a coreless package, and wherein a dielectric layer is on the second layer, and wherein a length of the second layer is less than a length of the conductive trace.
 	YUN et al. teaches the substrate comprises a portion of a coreless package, and wherein a dielectric layer is on the second layer, and wherein a length of the second layer is less than a length of the conductive trace (see figure 3, paragraph# 41). 
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form substrate comprises a portion of a coreless package in Wojnowski et al. as taught by YUN et al. because the process is known in the semiconductor art to improve performance of the device.
	Claim 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (U.S. Patent Publication No. 2017/0140862) as applied to claims 10-11, 13, 15-16 above in view of Gardner et al. (U.S. Patent Publication No. 2009/0166804).
	YUN et al. teaches thin film magnet inductor structure having a magnetic material on the the via sidewall.
However, the reference does not clearly teach a seed layer and the thickness of the magnetic material between about 10 to 30 microns. 

Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form a seed layer and the thickness of the magnetic material between about 10 to 30 microns in YUN et al. as taught by Gardner et al. because the process is known in the semiconductor art to obtain the maximum inductance, magnetic flux loss should be minimized to avoid significant loss in inductance (see paragraph# 1).
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (U.S. Patent Publication No. 2017/0140862) as applied to claims 10-11, 13, 15-16 above in view of May  (U.S. Patent Publication No. 2017/0278780).
YUN et al. teaches a microelectronic package structure comprising: 
	However, the reference does not clearly teach the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate.
	May teaches the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate (see paragraph# 37, figure 5).
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893